DISMISS; and Opinion Filed April 5, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00935-CV

                             KYLE IRVING AHART, Appellant
                                         V.
                            RANDALL NOE FORD LLP, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 99344-86

                             MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Molberg
       Appellant’s corrected brief is past due. By order dated January 28, 2019, we extended the

deadline for appellant to file a corrected brief, and cautioned appellant that failure to file the

corrected brief no later than February 8, 2019 would result in dismissal of the appeal. See TEX. R.

APP. P. 38.8(a)(1). To date, appellant has not filed the corrected brief or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss the appeal. See id. 38.8(a)(1); 42.3(b), (c).




                                                      /Ken Molberg/
180935F.P05                                           KEN MOLBERG
                                                      JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KYLE IRVING AHART, Appellant                         On Appeal from the 86th Judicial District
                                                      Court, Kaufman County, Texas
 No. 05-18-00935-CV         V.                        Trial Court Cause No. 99344-86.
                                                      Opinion delivered by Justice Molberg.
 RANDALL NOE FORD LLP, Appellee                       Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee RANDALL NOE FORD LLP recover its costs of this
appeal from appellant KYLE IRVING AHART.


Judgment entered this 5th day of April, 2019.




                                                –2–